DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 8-9, 11-15, 18-19, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bausmith, III, et al. (US 2003/0023206 A1).
With regard to claim 1, Bausmith discloses A method of treating a glass cylinder for a piston-cylinder arrangement for reducing the friction of a piston on an inner cylinder wall of the glass cylinder, the method comprising: elevating surface energy of glass of an interior bounded by the inner cylinder wall and hence lowering a contact angle of the glass with water ([0016]), wherein the contact angle is lowered by: a gas discharge that acts on the glass at the inner cylinder wall and is generated by an electric or electromagnetic field; or the action of ozone on the glass surface ([0017]-[0021] [0023], [0026]), contacting the glass with the lowered contact angle with water to form a water film on the glass ([0021]);
and placing a piston in the interior such that the formed water film is disposed between the piston and the glass (see Fig. 1). 
With regard to claim 3, Bausmith discloses wherein the contacting with water is effected by filling the interior with an aqueous active ingredient formulation ([0021], [0025]). 
With regard to claim 4, Bausmith discloses wherein at least one of the steps of causing a gas discharge, causing the action of ozone, or contacting with water are repeated at least once [0017]-[0021], [0023], [0026]).
With regard to claim 8, Bausmith discloses wherein the contact angle is lowered by a gas discharge and the gas discharge is effected in an oxygen-containing gas ([0017]-[0021] [0023], [0026]).
With regard to claim 9, Bausmith discloses wherein the contact angle is lowered by ozone and the ozone is generated by at least one of the processes of: a gas discharge in an oxygen-containing gas; an irradiation with ionizing rays; or a UV irradiation ([0017]-[0021] [0023], [0026]).
With regard to claim 11, Bausmith discloses wherein the contact angle is lowered by a gas discharge and the gas discharge comprises a corona discharge or a plasma treatment ([0017]).
With regard to claim 12, Bausmith discloses wherein the contact angle of the glass with water in an axial direction of the glass cylinder has a variation, the magnitude of which is lowered by the gas discharge or by the action of ozone ([0017]-[0021] [0023], [0026]).
With regard to claim 13, Bausmith discloses further comprising defining a differential of the contact angle of a running surface of the piston and the inside of the cylinder, wherein the gas discharge or the action of ozone is conducted until the contact angle of the glass has fallen to such a degree that the defined differential is attained  ([0017]-[0021] [0023], [0026], a differential is inherently defined as the process is used to lower the contact angle to a predetermined amount).
With regard to claim 14, Bausmith discloses further comprising placing a piston in the interior, wherein a differential is formed between a contact angle of plastic of a running surface of the piston and the glass with the lowered contact angle, the differential being at least 60 degrees (([0017]-[0021] [0023], [0026], a differential is inherently defined as the process is used to lower the contact angle to a predetermined amount, the contact angle being dropped to 7-16 degrees).
With regard to claim 15, Bausmith discloses wherein the inner cylinder wall is free of at least one of silicone or a lubricant ([0024], surface is only lubricated only if desired, thus Bausmith teaches that the syringe barrel may also be free of lubricant or silicone).
With regard to claim 18, Bausmith discloses wherein the lowered contact angle is a contact angle with water of less than 15 degrees ([0023]). 
With regard to claim 19, Bausmith discloses wherein the lowered contact angle is a contact angle with water of less than 5 degrees ([0023], the entire barrel is treated to be the same contact angle of between 7-15 degrees and thus does not vary along the length of the barrel).
With regard to claim 20, Bausmith discloses a piston-cylinder arrangement, comprising: a glass cylinder ([0026]) comprising an interior bounded by an inner cylinder wall (see Fig. 1), wherein a surface of the interior of the cylinder is formed by a glass of the glass cylinder and a contact angle of the surface with water is less than 15 degrees ([0023]) so the surface is hydrophilic; and a piston inserted into the glass cylinder that runs directly on the glass of the glass cylinder (see Fig 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bausmith, III, et al. (US 2003/0023206 A1) in view of Sakhrani et al. (US 2004/0231926 A1).
With regard to claim 5 and 7, Bausmith discloses filling the interior with an aqueous active ingredient formulation (([0021], [0025]).
However, Bausmith does not disclose the water film is present prior to filling. 
Sakhrani disclose using water vapor during the manufacturing of the glass cylinder thereby necessarily creating a water ([0049]). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bausmith with the water film as taught by Sakhrani for the purpose of reducing friction barrel ([0049]). 

	
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bausmith, III, et al. (US 2003/0023206 A1) in view of Busardo et al. (US 2016/00052821 A1).
With regard to claim 10, Bausmith discloses the claimed invention except for a specific gas discharge pressure.
Busardo teaches having a contact angle lowered by gas discharge (abstract, [0003], [0008], [0018]), and the gas discharge is effected at a gas pressure of at least 100 millibars or at a gas pressure of at most 10 millibars (abstract, [0067]). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bausmith with the specific gas discharge as taught by Busardo for the purpose of reducing surface friction on the glass surface ([0066], [0067]).

Claim 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bausmith, III, et al. (US 2003/0023206 A1) in view of Ashmead et al. (US 2012/0251748 A1).
With regard to claim 16 and 17, Bausmith discloses the claimed invention except for a specific storage time. 
Ashmead teaches that prefilled syringes are often stored for up to a few years ([0005], [0006]). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bausmith with the storage time as taught by Ashmead for the purpose of having a syringe that can be used in practice without spoiling immediately ([0005], [0006]). 

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bausmith, III, et al. (US 2003/0023206 A1) in view of Frenzel et al. (US 9,623,411 B1). 
With regard to claim 21, Bausmith discloses discloses a piston-cylinder arrangement, comprising: a glass cylinder ([0026]) comprising an interior bounded by an inner cylinder wall (see Fig. 1), wherein a surface of the interior of the cylinder is formed by a glass of the glass cylinder and a contact angle of the surface with water is less than 15 degrees ([0023]) so the surface is hydrophilic; and a piston inserted into the glass cylinder that runs directly on the glass of the glass cylinder (see Fig 1).
Bausmith further teaches a piston (20, Fig. 1) is inserted into the glass cylinder and runs directly on the glass of the glass cylinder, wherein at least a running surface of the piston is formed by a plastic ([0015], rubber).
However, Bausmith does not explicitly disclose the plastic has a greater contact angle with water than the surface of the inner cylinder wall formed by the  glass of the glass cylinder. 
Frenzel teaches that it is well known that contact angle between plastic and water is greater than that of glass (Col 20, line 62 to Col 21, line 7). Thus the plastic piston of Bausmith would have a greater contact angle ith water than the surface of the glass cylinder. 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bausmith with concept that plastic has a greater contact angle with water than the glass surface as taught by Frenzel as such properties of materials is well known in the art (Col 20 line 62 to Col 21, line 7). 

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bausmith, III, et al. (US 2003/0023206 A1) in view of Yuan et al. (US 2014/0273249 A1). 
With regard to claim 22, Bausmith discloses the contact angle is lowered by a gas discharge.
However, Bausmith does not explicitly disclose the gas discharge is below atmospheric pressure.
Yuan teaches the process of plasma treatments on a glass surface to affect water contact angle that may be below atmospheric pressure ([0036]). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bausmith with the method step of gas discharge below atmospheric pressure as taught by Yuan for the purpose of achieving the desired water contact angle ([0036]). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-5, 7-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lauren P Farrar/Primary Examiner, Art Unit 3783